Citation Nr: 1009171	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ulnar 
neuropathy.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2000 to 
February 2001 and from February 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran and his spouse testified at an RO formal hearing 
in March 2008.  A transcript of those proceedings has been 
associated with the Veteran's claims file.

The Veteran's cervical and lumbar spinal disability service 
connection claims are addressed in the REMAND portion of the 
decision below and are therefore REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  The audiometric testing of record fails to reflect that 
the Veteran's hearing acuity decreased during service, and a 
VA examiner opined that the Veteran's hearing loss was not 
related to service.

2.  The Veteran was diagnosed with neuropathy of his upper 
extremities in service and with left ulnar neuropathy, as 
shown by nerve conduction study, soon after service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.385 (2009).  

2.  The criteria for service connection for left ulnar 
neuropathy have been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in November 2004, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's private, 
VA, and service treatment records have been obtained, and the 
Veteran was provided with appropriate VA examinations and 
opinions with regard to the Veteran's claimed disabilities.  
The Veteran testified at a RO formal hearing, and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Bilateral Hearing Loss

The Veteran contends that his hearing acuity decreased during 
his second period of service and that he is therefore 
entitled to service connection for bilateral hearing loss.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's service treatment records does not 
reflect that the Veteran reported any decreased in his 
hearing acuity during service; however, his treatment records 
do reflect several audiometric tests, the results of which 
are outlined below.



Audiometric testing conducted in June 2000 revealed the 
following results, recorded in pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
20
20
5
20
LEFT
25
15
10
10
10
40


Audiometric testing conducted in February 2003 revealed the 
following results, recorded in pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
-5
0
15
LEFT
10
10
0
5
10
30

Audiometric testing conducted in August 2004 revealed the 
following results, recorded in pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
0
0
5
15
LEFT
20
10
5
10
5
30

Audiometric testing was again administered in July 2005, at 
which time the Veteran affirmed having a hearing loss or 
wearing a hearing aid.  The results of the audiometric 
testing were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
5
10
10
15
LEFT
20
20
10
10
25
60

A June 2005 VA examination included an examination of the 
Veteran's ears, and his pinnas, external canals, and tympanic 
membranes were assessed as normal; his bilateral hearing was 
assessed as grossly normal; and no discharge was noted in 
either ear.

The Veteran underwent a VA audio examination in August 2008, 
during which the Veteran reported military noise exposure 
without the use of hearing protection while deployed in Iraq, 
as well as noise exposure when occasionally engaging in 
recreational hunting.  The Veteran also reported having had 
left ear surgery as a child but denied any current ear 
disease and head or ear trauma.  (The Veteran's VA treatment 
records reflect his report of reconstructive left ear surgery 
at age 13 and over 16 subsequent left ear surgeries.)  

The examiner reviewed the Veteran's claims file and noted 
that the Veteran's 2000 and 2003 audiometric examinations 
revealed normal hearing in both ears with a notch of hearing 
loss at 6000 Hertz in the left ear and that no significant 
changes were noted during the Veteran's period of active duty 
from 2003 to 2004.  The examiner further noted that the 
Veteran's 2005 audiogram, conducted approximately one year 
after the Veteran's discharge from his last period of 
service, indicates normal hearing in the right ear and normal 
hearing in the left ear through 4000 Hertz with a moderate to 
severe hearing loss at 6000 Hertz.  The examiner 
characterized the left ear audiometric test results as 
reflecting "an apparent significant worsening" of his left 
ear hearing, but that this loss only occurred after the 
Veteran's separation from his last period of active duty.  

An audiological evaluation conducted during the Veteran's VA 
audio examination revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
30
LEFT
20
20
20
30
30

The average pure tone threshold was 27.5 for the right ear 
and 25 for the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 76 
percent in the left ear.  The examiner interpreted these 
audiometric results to reveal normal right ear hearing 
sensitivity through 2000 Hertz sloping to a mild 
sensorineural hearing loss and normal left ear hearing 
sensitivity through 2000 Hertz sloping to a mild to 
moderately severe sensorineural hearing loss.  However, the 
examiner opined that the Veteran's bilateral hearing loss was 
less likely than not related to service as the Veteran's 
audiometric records indicate no significant change in hearing 
during service, noting that audiometric testing revealed no 
right ear hearing loss from 2000 to 2005 and a left ear 
hearing loss that preexisted the Veteran's most recent period 
of active duty that did not change during that period of 
service.  The examiner further noted that the Veteran's left 
ear hearing loss increased significantly after service but 
that this increase in severity was not attributable to the 
Veteran's active duty as his 2004 post-deployment audiometric 
testing did not reflect this change in hearing acuity.

At the outset of this analysis, the Board notes that the 
Veteran currently has hearing loss for VA purposes based on 
his audiometric and speech discrimination scores recorded 
during his VA examination.  See 38 C.F.R. § 3.385.  
Nevertheless, the board finds that evidence of record fails 
to support a finding that the Veteran's currently diagnosed 
hearing loss is related to service.

The Board finds that the VA examiner's opinion is consistent 
with the evidence of record, as the VA examiner's 
interpretation that the audiometric data from 2000 to 2004 
does not reflect any significant change in the Veteran's 
hearing acuity is supported by the corresponding test 
results.  Moreover, while the examiner found a significant 
decrease in the severity of the Veteran's hearing loss post-
service, this hearing loss was not evident on the Veteran's 
post-deployment examination, and thus has been deemed 
unrelated to service.  Accordingly, the Board finds that the 
VA examiner's medical opinion is probative as it was 
definitive, based upon a thorough review of the Veteran's 
claims file, and supported by a detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding 
that among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Moreover, 
the Veteran has not provided any competent medical evidence 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).  

The Board specifically acknowledges its consideration of the 
Veteran's lay statements when adjudicating this claim, 
including the Veteran's assertions that his current hearing 
loss is attributable to service and his reports of 
experiencing a hearing loss while in service.  However, as 
outlined above, a VA audiologist who reviewed the Veteran's 
audiometric testing of record and examined the Veteran opined 
that the audiometric testing reflected a slight preexisting 
left ear hearing loss and no significant worsening of the 
Veteran's bilateral hearing acuity during service.  Moreover, 
while the Veteran is competent to report his decreased 
hearing acuity, he does not have the medical expertise to 
diagnose a hearing loss or relate his decrease in hearing 
acuity to service, and the audiometric data of record does 
not support the Veteran's contention.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (holding that lay 
persons, such as the Veteran, not medically qualified to 
prove a matter requiring medical expertise, including 
opinions as to diagnosis or medical causation).
 
Thus, given the absence of audiometric data reflecting a 
decrease in the Veteran's hearing acuity during service and 
the absence of any medical opinion relating the Veteran's 
hearing loss to service, a basis upon which to grant service 
connection for bilateral hearing loss has not been presented, 
and the Veteran's appeal is therefore denied.

Left Ulnar Neuropathy

The Veteran contends that he began experiencing the symptoms 
of his currently-diagnosed left ulnar neuropathy during his 
most recent period of active service.  Specifically, he 
contends that during his deployment while assigned to a motor 
transport unit and driving for long periods of time, 
frequently 12 hours per day, he would rest his elbow on the 
truck window ledge and eventually began experiencing numbness 
and a tingling sensation in his left upper extremity as a 
result.

The Veteran's service treatment records from his second 
period of active duty reflect that he variously reported 
experiencing left elbow pain, as well as numbness, a cold 
sensation, and tingling in his hands, in April, June, July, 
and August 2004, and that his reports were assessed as 
dysthesia and neuropathy of the bilateral hands, left greater 
than right, in April 2004; as neuropathy/dysthesia in May 
2004; as hand neuropathy/dysthesia in June 2004; as 
unresolved dysthesia/neuropathy of the bilateral hands in 
July 2004; and also as left hand ulnar distribution, 
paresthesia, dysthesia in July 2004.  Furthermore, one of the 
Veteran's July 2004 service treatment records includes a 
notation that the Veteran's unresolved dysthesia/neuropathy 
of the bilateral hands was likely related to the chronic 
vibrations from his service assignment of driving.  In his 
July 2004 post-deployment report of medical history, the 
Veteran affirmed having numbness or tingling of his hands or 
feet, and an August 2004 demobilization medical processing 
report reflects the Veteran's report that he experienced a 
"hand problem" from April to July 2004.  The Veteran was 
discharged from active duty in September 2004.

An October 2004 VA treatment record reflects the Veteran's 
report of experiencing coldness and numbness in his left arm, 
hand, and elbow, which was assessed as recent ulnar nerve 
irritation thought to be improving.  A November 2004 VA 
treatment record reflects the Veteran's report of left elbow 
pain, and the Veteran reported weakness and numbness of his 
left hand in July 2005.  Based on nerve conduction studies 
performed at that time, the Veteran was diagnosed with 
resolved left cubital tunnel syndrome, chronic left elbow 
medial epicondylitis, and right lateral epicondylitis.  A 
June 2005 VA examination included an evaluation of the 
Veteran's reported left hand neuropathy.  The examination 
report includes the examiner's opinion that he could not 
resolve the issue of the etiology of the Veteran's left hand 
neuropathy without first obtaining nerve conduction studies 
of the Veteran's left upper extremity; however, the examiner 
opined that he doubted neuropathy would result from placing 
one's arm outside of an automobile.  An October 2005 VA 
examination report reflects that nerve conduction studies 
were performed and were interpreted to be negative for 
neuropathy.  However, a November 2008 VA treatment record 
reflects that an EMG study was interpreted to reveal very 
mild left ulnar neuropathy.

The medical evidence of record reflects that the Veteran was 
diagnosed with neuropathy of the left upper extremity in 
service, which was assessed to be likely due to the vibration 
caused by the Veteran's driving duties during his deployment.  
Moreover, the Veteran's treatment records reflect that he has 
complained of and sought treatment for his left upper 
extremity symptoms of numbness and tingling in that extremity 
since service, and based on the results of an October 2008 VA 
EMG study, the Veteran was definitively diagnosed as left 
ulnar neuropathy.  Therefore, given the evidence of a current 
disability first diagnosed in service, coupled with the 
continuity of symptomatology and treating since service, the 
Board finds that a basis for granting service connection has 
been presented, and to this extent the Veteran's appeal is 
granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left ulnar neuropathy is granted.


REMAND

The Veteran is seeking service connection for chronic strain 
of his cervical and lumbar spine, which he refers to as a 
back and neck condition with pain.  

The Veteran reports that he first experienced back and neck 
pain during his second period of active service, and his July 
2004 post-deployment medical history survey reflects that the 
Veteran reported having back pain during his deployment.  
Additionally, private chiropractic records reflect that the 
Veteran received treatment for his neck and back complaints 
from August to October of 2004.  (The Veteran was discharged 
from his second period of active duty in September 2004.)  

A June 2005 VA examination report included an assessment of 
the Veteran's neck and back complaints, and after reviewing 
x-rays of the Veteran's spine which revealed a loss of 
lordosis of the cervical and lumbar spine, the examiner 
diagnosed the Veteran with chronic spinal strain.  However, 
the examiner subsequently opined that he could not 
definitively state whether the Veteran had a spinal condition 
as the Veteran had no evidence of a spinal injury.  The Board 
finds this medical opinion inconsistent with the examiner's 
diagnosis of a chronic spine strain based on radiologic 
evidence of the Veteran's loss of spinal lordosis.  
Accordingly, the Board concludes that the claims file should 
be returned to the VA examiner who rendered this opinion, if 
available, for clarification of whether the Veteran does 
indeed have a spinal disability and if so, whether the spinal 
disability initially manifested in service, as reflected by 
the Veteran's reports of back pain in service.

Additionally, the Veteran's recent VA treatment records 
should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA medical 
treatment 
records from August 2008 to the present.

2.  Next, the Veteran's claims file should 
be returned to the medical professional 
who performed the Veteran's June 2005 VA 
examination, if possible.  If this 
examiner is unavailable, the claims file 
should be reviewed by an appropriate VA 
medical professional.

The examiner is asked to review all of the 
relevant medical evidence of record, 
including the Veteran's July 2004 report 
of experiencing back pain during his 
deployment, his chiropractic treatment 
(reportedly for back and neck pain) in 
August through October 2004, and the June 
2005 radiological findings of loss of 
cervical and lumbar lordosis and diagnosed 
chronic spinal strain.  The examiner 
should reconcile his diagnosis of a 
chronic spinal strain with his opinion 
that he could not state whether the 
Veteran has a spinal disability without 
resorting to mere speculation.  If the 
examiner concludes that the Veteran does 
indeed have a spinal disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) then any currently 
diagnosed spinal condition had its onset 
in or is otherwise related to service.  

A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

3.  Thereafter, the evidence should be 
reviewed, and the Veteran's claim re-
adjudicated.  If the Veteran's claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


